Title: From George Washington to Major General Stirling, 11 May 1778
From: Washington, George
To: Stirling, Lord (né William Alexander)


                    
                        My Lord,
                        [Valley Forge] May 11th 1778.
                    
                    I have received your Letter of yesterdays date. I had no particular person in view when I issued the order respecting the slow progress of the works, at the same time, I acknowledge, that I am exceedingly mortified at seeing, & beholding the delay of them—whether unavoidable, or not, I do not undertake to determine.
                    Colos. Brealey & Barber informs me that the Officers of their Regiments are now ready to take the Oaths, and as their is some little boggle in this matter in other Corps I must beg your Lordship to administer them without delay as it will be a good example to others. I am Yr Lordship’s most Obedt Servant
                    
                        Go: Washington
                    
                